ACKNOWLEDGMENTS
The present application is being examined under the pre-AIA  first to invent provisions. 

The Examiner acknowledges receipt of the amendment filed 11/19/20 wherein claims 2-8, 12, and 15-27 were canceled; claim 29 was amended; and claims 36 and 37 were added.  In addition, the Examiner acknowledges the amendment fil 2/18/20 wherein the claims were amended.
	Note(s):  Claims 1, 9-11, 13, 14, and 28-37 are pending.

APPLICANT’S INVENTIONS
The instant invention is directed to a compositions (and use thereof) comprising a TLR2 agonist as set forth in independent claim 28.

APPLICANT’S ELECTION
Applicant's election with traverse of Group II (claims 28-35 and newly added claims 36 and 37) filed 11/19/20 is acknowledged.  The traversal is on the grounds that once allowable subject matter is found, the process claims containing all the limitations of the allowable product will be rejoined.  This is found persuasive and once allowable subject matter is set forth, the process claims of the same scope will be rejoined thereto.  Hence, the restriction requirement is still deemed proper and is therefore made FINAL.
Note(s):  It is duly noted that Applicant elected the species Ac-PEGO-Dhc(Pam)2-GlySer-PEGO-NH2 (T-02) and a cellular immune response.  Claims 28, 29, 32, and 35 read on the elected species.  Initially, Applicant’s elected species was searched.  However, no prior art was found which could be used to reject the claims.  Thus, the search was expanded to species encompassed by the structure, 
    PNG
    media_image1.png
    101
    194
    media_image1.png
    Greyscale
, in claim 29.  Prior art was not found to reject structures having the formula  
    PNG
    media_image1.png
    101
    194
    media_image1.png
    Greyscale
.  Thus, the search was extended to claim 28.  The search was not further extended because prior art was found which could be used to reject the claims.

WITHDRAWN CLAIMS
Claims 1, 9-11, 13, 14, 33, 34, and 36 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

DOUBLE PATENTING REJECTIONS
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,793,595. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compositions comprising TLR2 agonists.  While patented independent claim 1 does not specifically use the phrase ‘TLR2 agonists’, the patented invention and the instant invention disclose structurally similar compounds when the instant invention has the designated values:  R5 = sulfur; R3 = acetyl PEGO (equivalent to patented HP, L = bond; and R1 = hydrogen); R4 = Gly-Ser (equivalent to AA = Gly-Ser and HP = PEG in the patented invention).  Note(s):  PEGO = PEG = polyethylene glycol.  The claims only differ at the R2 value in the instant invention, but the core structure is the same.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made that if the core structures of the compounds are the same then they would have similar qualities and/or characteristics as evidenced by the drug moieties encompassing both agonists and antagonist.  For example, Figure 4B illustrates responses generated by TLR2 agonists controls (Pam2CSK4, Pam3CSK4, and HKLM) which appears to be comparable to Compound 10.  Thus, the skilled artisa would recognize that the inventions disclose overlapping subject matter.



Figure 4B

    PNG
    media_image2.png
    285
    783
    media_image2.png
    Greyscale


Claims 28-32 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, and 10 of U.S. Patent No. 10,406,248. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds (and kits) encompassed by the Formula 
    PNG
    media_image1.png
    101
    194
    media_image1.png
    Greyscale
.  The difference between patented independent claim 1 and claim 29 of the instant invention is that claim 29 also includes fluorescein as a definition of variable R3 which is not present in the R3 Markush grouping of the patented invention.  Thus, the skilled artisan would recognize that the invention discloses overlapping subject matter.

WRITTEN DESCRIPTION REJECTION
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to TLR2 agonists other than T-02 Ac-PEGO-Dhc (Pam)2-Gly-Ser-PEGO-NH2; T-03 Ac-PEGO-Dhc(Pam)2-Ser-Arg-Phe-Asp-Glu-Asp-Asp-Leu-Glu-NH2 (SEQ ID No. 5); T-05 Ac-PEGO-Dhc(Pam)2-Gly-Ser-Gln-Asn-Leu-Ala-Ser-Leu-Glu-Glu-NH2 (SEQ ID No. 6); Pam2CSK4 (SEQ ID. No. 11); Pam3CSK4 (SEQ ID No. 11); Dhc(Pam)2-Gly-Asn-AsnAsp-Glu-Ser-Asn-Ile-Ser-Phe-Lys-Glu-Lys-NH2 (SEQ ID No. 10).  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 28 and 35:  Independent claim 28 is ambiguous because it is unclear what compositions/compounds Applicant is referring to that are TLR2 agonists.  Since claim 35 depend upon independent claim 28, it is also vague and indefinite.

102 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 28, 30, 31, and 35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Raz et al (US Patent No. 7,560,436).
	Raz et al disclose TLR2 agonists attached to a carrier or scaffold.  Specifically, the document disclose Pam3 (tripalmitoyl-S-glyceryl) Cys-Ser-(Lys)4, Pam2 (dipalmitoyl-S-glyceryl) Cys-Ser-(Lys)4 (column 16, lines 56-64; column 17, line 7 and 11-13).  In addition, Raz et al disclose pharmaceutical compositions and kits.  The pharmaceutical compositions comprising an agent, at least one additional therapeutic agent, and a pharmaceutically acceptable excipient.  The kits contain contains containing nit doses and information for treating an autoimmune disorder.  The instructions present in the kit may be in various forms including on a diskette, compact disc or DVD (column 48, lines 32-43; column 49, lines 30-55).  Thus, both Raz et al and Applicant disclose overlapping subject matter.

COMMENTS/NOTES
Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In particular, it is noted that the composition/product of the cited prior art is the same as that being claimed by Applicant.  Hence, the composition/product would be capable of having the same use as Applicant's invention since a composition/product and its properties are inseparable.  Thus, Applicant's composition/product, like the cited prior art, would be 'capable of' performing the same function (stimulating an immune response).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        February 23, 2021